internal_revenue_service appeals_office tege programs attn chris doerr royal palm one suite south pine island road ‘plantation fl number release date date date a org name b org address department of the treasury person to contact employee id number tel fax refer reply to ap a4 t5 cd in re a org name ein c ein uil dollar_figure year s fye to we have considered your appeal of the revocation your tax-exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the internal_revenue_code is hereby revoked this is a final adverse determination_letter you are required to file federal_income_tax returns on form_1120 for any years which are still open under the statute_of_limitations consideration was given to whether you qualify for exemption under other subsections of sec_501 of the code however we have concluded that you do not qualify under another subsection if you have any questions please contact the person whose name and telephone number are shown above sincerely zhu bj - charles f fisher appeals team manager cc department of the treasury internal_revenue_service east 7th street 1130-b st paul mn tax_exempt_and_government_entities_division date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enciosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues lf a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these retums with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those retums you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may cail toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely enclosures publication publication form_6018 report of examination vicki l hansen acting director eo examinations letter catalog number 34801v form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items 20xx org schedule no or exhibit year period ended legend org - organization name xx date issue the does organization c org continue described to in meet internal the qualifications revenue code of an section facts in 19xx org received exemption as an organization described in sec_501 the books_and_records of the organization for the period ending october 20xx were examined it was found that the club is substantially in compliance with revproc_71_17 nonmember events are carried on throughout the year the organization receives nonmember revenue for use of its golf course pool and tennis court and from food and beverage sales to nonmembers form_990 was found to be substantially correct as filed the organization also filed form 990-t for the period ending october 20xx which was found to be substantially correct the organization has had a loss on its nonmember activity for every year since at least 20xx inspection of the returns filed by the club for the prior years shows that the organization has reported nonmember income in excess of since at least 20xx based on the amounts reported on the organization's retained copies of forms nonmember use of facilities was years ending october 20xx 20xx 20xx and 20xx respectively see attachment a the percent of gross_receipts from in the and investment_income in each of these years in less than one percent of the organization's receipts law and discussion internal_revenue_code sec_501 provides for the exemption from federal income taxes for social clubs income_tax regulation sec_1 c -1 states that if a social_club makes its social and recreational facilities available to department of the treasury - internal_revenue_service form 886-a page form 886a name of taxpayer department of the treasury - intemal revenue service explanation of items - 20xx org - schedule no or exhibit year period ended the general_public it will not qualify for tax-exempt status however revproc_71_17 as amended by public law provides certain gross_receipts safe harbors ie social clubs may receive up to of their total gross_receipts including investment_income from sources outside of their membership without jeopardizing their tax-exempt status within this limit no more than derived from nonmember use of the club's facilities and or services of a club's gross_receipts may be if a club exceeds the test then it will maintain its exempt status only if it can show through facts and circumstances that substantially_all of its activities are for pleasure recreation and other nonprofitable purposes the following are important facts and circumstances to take into account to determine whether a club may maintain its exemption under sec_501 e e e e frequency of use of the club facilities or services by nonmembers an unusual or single event that is nonrecurring on a year to year basis that generates all the nonmember income is viewed more favorably than nonmember income arising from frequent use by nonmembers record of nonmember use over a period of years a high percentage in one year by nonmembers with the other years being within permitted levels is viewed more favorably than a consistent pattern of exceeding the limits even by relatively small amounts see s rept 2d sess c b big_number purposes for which the club's facilities were made available to nonmembers whether the nonmember income generates net profits for the organization taxpayer's position the taxpayer's position is unknown at this time department of the treasury - internal_revenue_service form 886-a page department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no -or exhibit year period ended 20xx - government's position gross_receipts standard for the nonmember receipts are earned org has exceeded the nonmember income on a continuous basis for at least four years throughout the year there was no one single or unusual event that caused the club to exceed the threshold while the organization has reported losses on its dealings with nonmembers some of the expenses contributing to the loss are interest property taxes and depreciation that is fixed costs which would otherwise be borne by the members have been allocated to nonmember revenue which contributed to the loss on nonmember activity revocation of its tax-exempt status is warranted effective november 20xx as a taxable entity the organization is required to file form_1120 u s_corporation income_tax return for the periods open under statute under g these periods include the years ending october 20xx and october 20xx additionally the organization is reminded of the provisions of sec_277 concerning membership organizations which are not exempt_organizations in accordance with the provisions of internal_revenue_code sec_6014 copies of these examination conclusions and consent to the revocation of tax exemption will be submitted to the minnesota department of revenue at the conclusion of the examination department of the treasury - internal_revenue_service form 886-a page
